USCA1 Opinion

	




          February 14, 1994 UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________          No.  92-1747                                    UNITED STATES,                                      Appellee,                                          v.                                 SAMSON O. AGBOSASA,                                Defendant, Appellant.                                 ____________________                                     ERRATA SHEET               The opinion  of this court  issued on February 11,  1994, is          amended as follows.               Page 2,  line 25,  please insert  after  the word  defendant          "gave did not implicate defendant in the filing".          February 11, 1994     [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________          No. 92-1747                                                UNITED STATES,                                      Appellee,                                          v.                                 SAMSON O. AGBOSASA,                                Defendant, Appellant.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                 [Hon. Francis J. Boyle, Senior U.S. District Judge]                                         __________________________                                 ___________________                                        Before                                 Breyer, Chief Judge,                                         ___________                          Boudin and Stahl, Circuit Judges.                                            ______________                                 ___________________               Francis R. Williams on brief for appellant.               ___________________               Edwin  J. Gale,  United  States  Attorney,  and  Charles  A.               ______________                                   ___________          Tamuleviz,  Assistant  United  States  Attorney,  on   brief  for          _________          appellee.                                  __________________                                  __________________                      Per Curiam.    The defendant, in the course  of being                      __________          arrested  and  booked in  connection  with fraudulent  income tax          claims, was asked  routine booking question including  his social          security number.   He gave a false one and, despite his effort to          suppress the statement, was charged  and convicted of deceptively          misrepresenting his social security number.                        We find no merit in  defendant's argument that asking          defendant  his  social security  number  "related directly  to an          element  of  the crime  the  agents  had reason  to  suspect" and          therefore  was  "designed  to  elicit  incriminatory  admissions"          within the meaning  of Pennsylvania v.  Muniz, 496 U.S. 582,  602                                 ____________     _____          n.14 (1990).  When defendant was  arrested at the post office, he          was  suspected of  involvement  in the  submission  of false  tax          refund claims in the names of Micheal M. Lerner and Jose A. Silva          in  violation of 18  U.S.C.   287.   So far  as appears, however,          defendant did not  represent himself to be Lerner  or Silva or to          have their social security numbers.  Instead, after being advised          of his Miranda  rights, defendant denied  the post office box  to                 _______          which  the decoy refund checks had been sent was his, claimed the          box belonged to a friend, and said he did not know anything about          the  refund checks.  Consequently, by  the time the IRS agent and          deputy marshal asked  defendant his social security  number, they          would not have  reasonably expected that question, or its answer,          to implicate defendant  in the offenses then  under investigation          (the filing  of false  income tax claims).   In fact,  the answer                                         -2-          defendant  gave did not  implicate defendant in  the filing false          income  tax  claims  charges.    Instead, defendant  committed  a          completely separate offense   -- giving  a false social  security          number with intent to deceive, 42 U.S.C.     408(g)(2)(1988).                      Nor was asking  defendant his social security  number          designed  to   goad  defendant   into  violating   42  U.S.C.              408(g)(2)(1988).  There  is no evidence  the IRS agent or  deputy          marshal knew defendant was an illegal  alien, 20 C.F.R.   422.104                                        _______          (indicating  that  certain  legal  aliens  may  obtain  a  social          security number), and,  in any event, had defendant  answered the          question truthfully, he would have  neither implicated himself in          the  offenses  then  under  investigation  (filing  false  refund          claims) nor violated 42 U.S.C.   408 (g)(2)(1988).                        Finding  no   merit  in   defendant's  argument,   we          summarily affirm the judgment below.  Loc. R. 27.1.                                         -3-